DETAILED ACTION
This office action is in response to communication filed on January 4, 2022.

Response to Amendment
Amendments filed on January 4, 2022 have been entered.
Claims 1, 4, 6, 9, 12, 14 and 17-20 have been amended.
Claims 1-20 have been examined

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 01/04/2022, with respect to the objections to claims 1, 4, 6, 9, 12, 14 and 17-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-11), filed on 01/04/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 9-10) that None of claims 1-20 is directed to a judicial exception for at least the reason that none of them recites a law of nature, a natural phenomenon, or an abstract idea. For example, none of the independent claims recites a mathematical equation or formula representing any law of nature or natural phenomenon. To be sure, performance of the recited computer-implemented process steps requires a computer to perform computations and to manipulate data structures-activities that would in most cases be performed using software. But the same is true of any software-implemented invention. The law and the USPTO guidelines make clear that computer-implemented processes do not correspond to “abstract ideas” merely because they are implemented in software, even if performance of the software tasks involves underlying mathematical calculations or relationships.
These arguments are not persuasive.
First, the examiner submits that as indicated in the October 2019 Patent Eligibility Guidance Update: 
“The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations” (p. 3, section “A. Mathematical Concepts”, par. 1);
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols” (p. 3, section “i. “Mathematical Relationships””, par. 1);
“A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping” (p. 4, section “ii. “Mathematical Formulas or Equations””, par. 1); 
“A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” iii. “Mathematical Calculations””, par. 1); and
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.; • claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.;• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC” (p. 7-8).
Based on these guidelines, the examiner submits that the rejection indicated that the claimed invention recites limitations that fall under the “Mental Processes” and “Mathematical Concepts” groupings of Abstract Ideas (see rejection below).



Regarding the argument about the computer requirement, the examiner submits that as indicated in the October 2019 Update: Subject Matter Eligibility: “Claims can recite a mental process even if they are claimed as being performed on a computer … The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (p. 8, section “ii. A Claim That Requires A Computer May Still Recite A Mental Process”, par. 1), and as described in the MPEP: “As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on “the draftsman’s art”).” (see MPEP 2106.05(f)).

Applicant also argues (p. 10) that The combination of elements recited in each of independent claims 1, 9, 17 and 20, when practiced, have the effect of improving the accuracy of existing computer-implemented processes that seek to identify differences in subsurface structures of the earth based on comparing data gathered at two different times by two different geophysical surveys over those structures. The elements recited in Applicant’s claims isolate differences in the survey data that are caused by changes in the subsurface structures themselves from those differences that are caused by the surveying equipment. The recited elements thereby improve the accuracy of the subsurface comparison. This is clearly a practical application.
This argument is not persuasive.
The examiner submits that when considered as a whole, the claimed invention recites data manipulation, while merely adding extra-solution activities (e.g., mere data storing) using computer elements recited at a high level of generality and used as a tool to perform the abstract idea, as well as generally linking the use of the judicial exception to a particular technological environment or field of use, which as explained in the October 2019 Update: Subject Matter Eligibility: 
“… in Parker v. Flook
“Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11); 
“However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13); and
“Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment” (p. 15, section “D. Other Considerations in Step 2A, Prong Two”, par. 1).

Applicant further argues (p. 10-11) that While several of Applicant’s dependent claims involve underlying mathematical concepts-operations such as performing Fourier reconstruction (claims 2, 10 and 19), applying least squares matching (claims 4 and 12), applying a weighting factor (claims 5 and 13), or performing migration (claims 8, and 16)--even these operations are recited in a manner that requires them to occur in the context recited by the independent claims. Therefore, allowance of Applicant’s claims cannot monopolize a judicial exception for at least the reason that Applicant’s claims cannot prevent the practice of the existing processes on which the claimed elements improve. Moreover, the elements as claimed cannot prevent other uses of the underlying mathematical concepts such as the concepts of Fourier reconstruction, least squares matching, weighting, or migration.
This argument is not persuasive.
Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application” (see MPEP 2106.05(h)).

Moreover, applicant argues (p. 11) that as the Office Action explicitly acknowledges at pages 15-32, the elements recited by Applicant's independent claims rise to the level of an inventive concept that goes beyond any utility furnished by underlying general concepts such as Fourier reconstruction, least squares matching, weighting or migration.
This argument is not persuasive.
The examiner notes that applicant is referring to the claimed invention not being rejected under prior art, however, as indicated in the MPEP: “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) (“a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (“The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art … [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (see MPEP 2106.05).

Specification
The disclosure is objected to because of the following informalities: 
[0034]: Language “In the illustrated example, migration modules 510A and 51B provide their results to difference module 520 and also to a respective difference module 565A or 565B” should read “In the illustrated example, migration modules 510A and 510B provide their results to difference module 520 and also to a respective difference module 565A or 565B” based on the details of Fig. 5.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim language “the improvement comprising” should read “the process comprising” since there is no antecedence basis for “the improvement”.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “Apparatus for generating a time-lapse difference between results of a first geophysical survey and a second geophysical survey of a survey region” should read “Apparatus for generating a time-lapse difference between results of a first geophysical survey and results of a second geophysical survey of a survey region”.  
Claim language “means for generating, based on the first data and the second survey geometry, first estimated data …” should read “means for generating, based on the first data and the data representing the second survey geometry, first estimated data …” for providing appropriate antecedence basis language, similar to claim 17.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:

Regarding claim 20. 
The limitation “means for determining a time-lapse difference between first data representing the results of the first geophysical survey and second data representing the results of the second geophysical survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for accessing data representing a second survey geometry corresponding to the second geophysical survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for determining a first noise model based on differences between the first data and the first estimated data” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “determining, by a computing system, a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting two datasets to obtain a difference, see specification at [0028] and [0036]). Except for the recitation of generic computer components (i.e., a computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to subtracting data to obtain a result (e.g., difference).
the limitation “generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey” is a process that, under its broadest reasonable interpretation, covers performance of the 
the limitation “determining, by the computing system, a first noise model based on differences between the first data and the first estimated data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting or comparing two datasets to obtain a difference, see specification at [0030], [0035], [0041] and [0051]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to subtracting or comparing data to obtain additional information.
the limitation “adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., least-squares matching) to obtain additional data (i.e., adjusted time-lapse difference, see specification at [0031], [0037], [0042] and [0054]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to applying mathematical concepts on data to obtain additional information (i.e., adjusted time-lapse difference).

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“a computing system” and “a tangible computer-readable medium” which merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f));
“the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively,” which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), and/or adds extra-solution activities (e.g., source/type of data to be manipulated) (see MPEP 2106.05(g)); and
 “storing the adjusted time-lapse difference in a tangible computer-readable medium,” which adds extra-solution activities (e.g., mere data storing) using computer elements recited at a high level of generality (i.e., a tangible computer-readable medium) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B
append generic computer components (i.e., a computing system and a tangible computer-readable medium) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2), 
generally link the use of the judicial exception to a particular technological environment or field of use (e.g., time-lapse surveys), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data storage, selecting a particular data source/type to be manipulated) using elements (i.e., a computing system and a tangible computer-readable medium) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular 
The claim is not patent eligible.

Similarly, independent claims 9, 17 and 20 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-5, 8, 10-13, 16 and 18), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 6-7, 14-15 and 18), which as indicated above does not provide significantly more.

Subject Matter Not Rejected Over Prior Art
Claims 1-20 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
A method (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising: 
invention is practiced in a computer system), a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
determining, by the computing system, a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and 
storing the adjusted time-lapse difference in a tangible computer-readable medium ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, j). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining, by the computing system, a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 9. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device ([0038]: invention is practiced in a computer system) to perform operations comprising (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising: 
determining a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and 
storing the adjusted time-lapse difference ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set i, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 

in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 17. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
In a process (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed) of the kind in which a computing system ([0038]: invention is practiced in a computer system) is used to generate a time-lapse difference between results corresponding to a first geophysical survey and a second geophysical survey over a survey region, wherein first data represent results from the first geophysical survey and second data represent results from the second geophysical survey (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])), respectively, the improvement comprising: 
determining, by the computing system, a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference, thereby reducing noise in the time-lapse difference caused by differences between the first survey geometry and the noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)).

Regarding accessing, by the computing system, data representing a second survey geometry corresponding to the second geophysical survey and data representing a first survey geometry corresponding to the first geophysical survey, Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the data representing the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining, by the computing system, a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
Apparatus ([0038]: invention is practiced in a computer system) for generating a time-lapse difference between results of first geophysical survey and a second geophysical survey of a survey region (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising:
means for determining a time-lapse difference between first data representing the results of the first geophysical survey and second data representing the results of the second geophysical survey (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042]));
means for determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)). 

Regarding means for accessing data representing a second survey geometry corresponding to the second geophysical survey, Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).


	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“means for generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first survey; 
means for determining a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-8, 10-16 and 18-19. 
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINA M CORDERO/Primary Examiner, Art Unit 2857